Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	The applicant appears to argue on page 5 that the Final action-1/19/22 is improper since the Advisory Action presented on 12/24/21 denotes that the amended claims presented 11/18/21 and subsequently presented by RCE on 1/6/22 will require a new search and/or further consideration.  The office hereby notes that the Final action-1/19/22 does NOT present a prior art rejection to read on any claims and/or amendments thereof; whereas all claims will otherwise be deemed as allowed upon correcting the outstanding 112 rejection previously presented in the Non-Final action-4/6/21, the Final action-9/22/21, the Advisory action-12/24/21, and the Final action-1/19/22.  As such, the office may properly proceed with a Final action upon RCE since the 112 rejection is not a new issue, and has been previously presented in multiple office actions.  Regarding the 112 rejection, the applicant argues on pages 5-6 that more than one heat sink is not needed to define the claim and coolant passage thereof.  However, it is hereby noted that various features are asserted in the vessel without being structurally distinguished.  For example, additional structure(s) is not readily asserted to define or limit the location of the sump, the cooling passage, liquid portion of the cooling fluid, evaporated portions of the cooling fluid and/or portions of the cooling fluid not exposed to the at least one heat sink, and thus generally asserting a cooling passage alone does necessitate any particular construction or any particular walls or conduit thereof and does not explicitly exclude any structure(s) from defining a cooling passage which causes the claim to be amenable to more than one plausible claim construction.  As such, the only features directly associated to define a coolant passage or distinguish a coolant passage relative to the sump, the liquid portion is the ‘atleast one heat sink having a first surface to be exposed to the evaporated portion of the cooling fluid’.  The office hereby notes that if the evaporated portion of the cooling fluid is exposed to the first surface of the atleast one heat sink then separate conduit cannot be deemed to define the coolant passage; and an interior vessel wall etc cannot be suggested to define the coolant passage since the vessel is already asserted to comprise or define the sump and in particular the cooling fluid in line 2, and thus structure i.e. another sink is needed to define the coolant passage so as to distinguish the cooling fluid as a whole from the liquid portion and the evaporation portion of the cooling liquid, as claimed.  Further, BRI of one heat sink cannot accomplish claim 1 and claim 4 which requires the heat sink to be positioned in the coolant passage and atleast in-part external to the vessel, and thus the applicant argument that the vessel defines the coolant passage is not readily accomplished by the structure, as claimed.  Going further, if the BRI of atleast one heat sink is one heat sink then i.e. claim 11 cannot be structurally accomplished.  Compact prosecution can only be achieved if the applicant properly asserts a plurality of heat sinks; wherein i.e. claim 11 does not properly further limit the claimed structure and contains uncorrected deficiencies by asserting “atleast one heat sink comprises atleast one heat sink between first and coolant second passages” since a BRI of one heat sink cannot accomplish one heat sink positioned in a coolant passage-as asserted in claim 1 and the same heat sink between first and second coolant passages.  The claims shall properly assert a plurality of heat sinks then subsequently assert: at least one of the heat sinks positioned in the coolant passage; and claim 11 shall then assert: at least one of the plurality of heat sinks positioned between the first and second cooling passages.  As set forth by 35 U.S.C. 112(d): a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.  Regarding Claims 14-15; the 112 rejections are also maintained for similar reasons, as above-mentioned; whereas various features are asserted in the vessel without sufficient structure to define and distinguish the sump, different portions of the cooling fluid including the evaporated cooling fluid and/or the passages and the condenser thereof etc. The applicant may feel free to submit similar amendments as above-mentioned to be allowed after-final.

Conclusion
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY SMITH whose telephone number is (571)272-9094. The examiner can normally be reached M-F 9-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/COURTNEY L SMITH/Primary Examiner, Art Unit 2835